DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/29/2022 in which Applicant lists claim 2 as being original, and claims 1 and 3-5 as being currently amended. It is interpreted by the examiner that claims 1-5 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings were received on 7/29/2022.  These drawings are accepted. The objections to the drawings cited in the office action mailed 5/13/2022 are hereby withdrawn.
Claim Objections
The amendments to the claims dated 7/29/2022 are accepted. The objections to the claims cited in the office action mailed 5/13/2022 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 7/29/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 5/13/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-10 of the remarks, filed 7/29/2022, with respect to the art of record not disclosing the amended limitations of claim 1 have been fully considered and are persuasive. Specifically, it is persuasive that Jahn et al. does not specifically disclose that the initial telescope comprises “only two mirrors to achieve imaging”, and rather discloses a three mirror anastigmat (TMA) Korsch type telescope. Additionally, Applicant’s arguments, relying on at least original paragraphs [0066] and [0081] (PG Pub paragraphs [0076] and [0091]) as support for amended claim 1 not being obvious in view of the teachings of Jahn et al., are considered and found to be persuasive. The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lee Chedister (77,986) on 8/22/2022.

The application has been amended as follows: 
A)	The second line of claim 3 has been replaced with:

“first set are placed in a same plane (P1) perpendicular to said optical axis.”; and

B)	The second line of claim 4 has been replaced with:

“intermediate focal plane and said plane (P1) is comprised in a range [dseg-20%,”.


Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/22/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872